Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                          
                                                        Response to Amendment

Drawings 
The drawing filed on 8/29/2019 is accepted by the Examiner.
Based on telephone interview on February 26, 2021, with respect to cancellation of claims 3-12, and amended claims 1, 14, 15 and 16, also review of prior art of record, all have been fully considered and are persuasive.    
             The claims 1-2 and 13-16 now renumbered as 1-6 are allowed.  

                                                 EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it must be submitted no later than the payment of the issue fee.
           Authorization for this examiner’s amendment was given in a telephone interview with Applicants Attorney (William H. Mandir, Reg No. 32,156), on February 26, 2021, without traverse.

           The amended claims 1, 14, 15 and 16 as follows: 
          Cancel claims 3-12.

           Claim 1. (Currently Amended) An object detection device comprising:
           a processor, said processor comprising:
           a position region detecting part configured to use a first neural network to detect a position region of an object in the image, 
           a large attribute identification part configured to use a second neural network to identify a large attribute of the object, 
           a small attribute identification part configured to use a third neural network to identify a small attribute of the object which is a lower concept of the large attribute, and 
           an object judging part configured to judge a result of detection of the object, 
           wherein 
           the object judging part is configured to judge that a result of identification of the small attribute is the result of detection if a confidence of the result of identification of the small attribute by the small attribute identification part is equal to or more than a threshold value, and judge the result of detection based on a result of identification of the large attribute if the confidence is less than the threshold value,
           wherein the object judging part is configured to judge that a speed limit sign of a slowest speed in candidates of the small attribute is the result of detection if the confidence is less than the threshold value and the result of identification of the large attribute by the large attribute identification part is a speed limit sign. 
           Claims 3-12. (Canceled)
           Claim 14. (Currently Amended) A method of detection of an object comprising:
           providing a processor having a first neural network, a second neural network and a third neural network,
the
           using the
           using the
           when a confidence of a result of identification of the small attribute is equal to or more than a threshold value, judging that the result of identification of the small attribute is a result of detection of the object and, when the confidence is less than the threshold value, judging the result of detection based on a result of identification of the large attribute, and judging that a speed limit sign of a slowest speed in candidates of the small attribute is the result of detection if the confidence is less than the threshold value and the result of identification of the large attribute by the large attribute identification part is a speed limit sign. 
           Claim 15. (Currently Amended) A non-transitory computer-readable medium storing an object detection use computer program making a computer having a processor:
           use a first neural network to detect a position region of an object in an image,
           use a second neural network to identify a large attribute of the object, 
           use a third neural network to identify a small attribute of the object which is a lower concept of the large attribute, and, 
           when a confidence of a result of identification of the small attribute is equal to or more than a threshold value, judge that the result of identification of the small attribute is a result of detection of the object and, when the confidence is less than the threshold value, judge the result of detection based on a result of identification of the large attribute, and judge that a speed limit sign of a slowest speed in candidates of the small attribute is the result of detection if the confidence is less than the threshold value and the result of identification of the large attribute by the large attribute identification part is a speed limit sign. 
           Claim 16. (Currently Amended) An object detection device having a processor configured to: 
           use a first neural network to detect a position region of an object in the image, 
           use a second neural network to identify a large attribute of the object, 
           use a third neural network to identify a small attribute of the object which is a lower concept of the large attribute, 
           judge a result of detection of the object, judge that a result of identification of the small attribute is the result of detection if a confidence of the result of identification of the small attribute is equal to or more than a threshold value, and judge the result of detection based on a result of identification of the large attribute if the confidence is less than the threshold value, and
           judge that a speed limit sign of a slowest speed in candidates of the small attribute is the result of detection if the confidence is less than the threshold value and the result of identification of the large attribute by the large attribute identification part is a speed limit sign. 


                                          REASONS FOR ALLOWANCE 
The following is an examiner’s statement of reasons for allowance. 
           This invention relates generally, to an object detection device, a vehicle control system, object detection method, and a non-transitory computer-readable medium storing an object detection use computer program.
           Based on applicant’s amendment, with respect to claim 1, representative of claims 14-16, the closest prior art of record (Fan), reference is directed to apparatus and methods for training and/or using a convolutional neural network. An image pyramid is calculated from an original 
            These key features in combination with the other features of the claimed invention are neither taught nor suggested by (Fan) prior art of record. 
            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


  			                   Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seyed Azarian whose telephone number is (571) 272-7443. The examiner can normally be reached on Monday through Thursday from 6:00 a.m. to 7:30 p.m. 
           If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Matthew Bella, can be reached at (571) 272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR.

/SEYED H AZARIAN/Primary Examiner, Art Unit 2667 
February 26, 2021